Citation Nr: 0422392	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  02-21 029	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for residuals of 
fractured right forearm.

2.  Entitlement to service connection for residuals of head 
injury.

3.  Entitlement to service connection for defective vision.

4.  Entitlement to service connection for back condition.

5.  Entitlement to service connection for right hip 
condition.

6.  Entitlement to service connection for right leg numbness.

7.  Entitlement to service connection for neck condition.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to July 
1982.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Albuquerque, New Mexico.

The issues of service connection for a back condition, right 
hip condition, right leg numbness, and a neck condition are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran fractured her right distal radius in service 
and has residuals.

2.  The veteran did not injure her head in service.

3.  Convergence insufficiency was not manifest in service and 
is not attributable to service.


CONCLUSIONS OF LAW

1.  Residuals of fractured right forearm were incurred in 
peacetime service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).

2.  Residuals of head injury were not incurred or aggravated 
in peacetime service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).

3.  Defective vision was not incurred or aggravated in 
peacetime service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2003).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
her claim and who had what duties in numerous items of 
correspondence including the March 2001 VCAA letter to her.  

The March 2001 VCAA letter advised her what evidence must 
show to establish entitlement.  It advised her that VA would 
help her get evidence to support her claim for benefits.  It 
told her what medical evidence was.  It told her that VA 
would make reasonable efforts to help her get evidence 
necessary to support her claim.  It stated that VA would try 
to help her get medical records, employment records, and 
records from other agencies, and that she had to give VA 
enough information about those records so that VA could 
request them.  It stated that it was still her responsibility 
to make sure that these records were received by VA.  It 
advised her what evidence VA had, and that she should tell VA 
about any additional information or evidence that she wanted 
VA to get for her.  She was requested to sign and return VA 
Forms 21-4142 for each health care provider that treated her 
so that it could request her treatment records.  She was told 
to submit evidence or VA would decide her claim based on 
evidence received and any VA examinations or medical 
opinions. 

The Board concludes that the discussions in the 
correspondence sent to the veteran informed her of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate her 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2003).  Service medical records, VA medical records and 
examination reports and private treatment records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The notice in this case came before the August 2002 
determination.

Pertinent law and regulations

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury which was incurred or aggravated in peacetime service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303 and 3.304 
(2003).  Service connection may be established for any 
disease diagnosed after discharge when all of the evidence 
including that pertinent to service establishes that it was 
incurred in service.  38 C.F.R. § 3.303.

Analysis

Residuals of fractured right forearm

Service connection is in effect for residuals of a fractured 
right wrist.  

A service record reports an injury in July 1979 and that it 
was a fractured right distal radius.

An August 1979 service medical record lists a diagnosis of a 
right distal radius fracture and shows that it was treated 
with a long arm cast.  According to Dorland's Illustrated 
Medical Dictionary (26th ed., 1985), pp. 520, 1111, the 
radius is part of the forearm.  The August 1979 service 
medical record is probative evidence of a distal radius 
fracture in service and probative evidence of a right forearm 
fracture in service.  The July 2002 VA examination report 
shows decreased range of motion of the right wrist.  This is 
considered evidence of residuals of a fractured right 
forearm.

Accordingly, service connection is warranted for residuals of 
fractured right forearm.  In reaching this determination, the 
Board is not recommending that the AOJ violate the rule 
against pyramiding.  Rather, the rating decision should 
correctly reflect that the fracture was of the distal radius.  


Residuals of head injury

In January 2001, the veteran alleged that she sustained a 
head injury in service in July 1979.

Service medical records do not report a head injury.  

A service record of injury shows that in July 1979, the 
veteran fell off a horizontal ladder while on the confidence 
course.  It indicates that the nature and extent of her 
injury was a fractured right distal radius.

A July to August 1979 service narrative summary shows 
diagnoses of a right distal radius fracture and a right 
shoulder contusion.  

On service vision screening in April 1981, the history was 
routine, with difficulty with near and distant vision.  The 
veteran's eyes were examined by a doctor.  Her pupils were 
equal and reactive to light and accommodation.  Her gaze was 
steady in each eye.  

On service discharge examination in May 1982, she reported a 
head injury at age 4 with no sequelae.  She denied having or 
having had loss of memory or amnesia.  Clinical evaluation of 
her head was normal.  

On private evaluation in April 1988, she was assessed with 
headaches.

A November 1989 private medical record indicates that the 
veteran reported that at age 19 she had a fall with a loss of 
consciousness.

On private evaluation in March 1991, the veteran complained 
of headaches and the assessment was pharyngitis.

A July 1992 private medical record from J.D. Schafter, D.O. 
indicates that the veteran reported headaches associated with 
pain of her eyes.  The assessments were convergence 
insufficiency, and headaches possibly related to the eyes or 
to hormones.  No in-service head injury was reported.

A November 2000 letter from Dr. Schafter indicates that he 
had advised the veteran that discomfort she was experiencing 
with her eye could have been worsened by a massive head 
injury, that she had informed him that the only accident that 
had occurred was in the army, and that it was as likely as 
not that the injury to the head was what was causing her 
discomfort to the eyes.  D. Schafter reported that he first 
examined the veteran in July 1992.

A December 2002 VA medical record reports an assessment of 
right temple pain associated with bright lights.  There was 
no ocular component found.  

A VA MRI of the veteran's brain in November 2003 was within 
normal limits.  

The veteran is competent to indicate that she sustained a 
head injury in service.  However, her statement must be 
considered along with the other evidence.  While the veteran 
states that she injured her head in service and lost 
consciousness, preponderance of the evidence of record 
indicates that she did not sustain a head injury in service.  

No head injury was reported in the July 1979 service record 
of injury or in the July to August 1979 service medical 
records.  The July 1979 service record of injury indicates 
that the nature and extent of her injury was a right distal 
radius fracture, and the August 1979 service narrative 
summary showed only it and a right shoulder contusion.  
Additionally, her eyes were equally reactive to light and 
accommodation on service evaluation in April 1981.  She 
reported a head injury with no sequelae at age 4 at the time 
of her May 1982 VA examination.  Her head was normal on 
clinical evaluation at that time.  All of this evidence 
outweighs the statements in favor of an in-service head 
injury.  Dr. Schafter indicated in November 2000 that he 
first examined the veteran in July 1992.  Clearly, he did not 
have any personal knowledge of in-service events.  He did not 
report any information which satisfactorily shows that she 
injured her head in service.  Therefore, his opinion is no 
better than the history provided to him.  Although the 
examiner is competent to report residuals of a head injury, 
he is not competent to establish the time period of that 
claimed injury.  The Board concludes that the post service 
report of an in-service head injury is unreliable and a 
medical opinion based upon such history is equally 
unreliable.

Since the preponderance of the evidence indicates that there 
was no in-service head injury, service connection is not 
warranted for residuals of head injury.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).

Defective vision

The veteran claims that she has vision problems due to the 
July 1979 fall in service.  

Vision problems are not reported in the July 1979 service 
record of injury.  Visual problems are not reported in the 
July to August 1979 service narrative summary which reports 
diagnoses of right distal radius fracture and right shoulder 
contusion.

An April 1981 service vision screening report shows a routine 
history and complaints of difficulty with near and distant 
vision.  A vision screener found her uncorrected visual 
acuity to be 20/25 in each eye at 20 feet and 20/20 in each 
eye at 16 inches.  The vision screener recommended 
correction.  A service doctor then examined her eyes.  Her 
pupils were equal and reactive to light and accommodation.  
Her gaze was steady in each eye.  He reported that her 
uncorrected visual acuity was at 20 feet, and at 16 inches, 
was 20/20 for each eye.  His plan was for no prescription 
currently and to recheck in 1 year.  It was noted that she 
denied ocular surgery, pathology and injury.

On service discharge examination in May 1982, the veteran 
denied having or having had eye trouble and clinical 
evaluation of her eyes was normal.  Her uncorrected distant 
visual acuity was 20/15 in each eye.

A November 1989 private medical record reports that veteran 
indicated that at age 19 she had a fall with a loss of 
consciousness.

On private evaluation by J.D. Schafter, O.D. in July 1992, 
the veteran reported headaches with prescription lenses.  She 
stated that her last visual examination was 2 years 
beforehand and that she had right eye strain.  She reported 
that she had prismatic correction for 2 years and that she 
had worn her prescription a couple of times.  She reported 
headaches associated with her eyes hurting.  The assessment 
was convergence insufficiency.  

A November 2000 letter from Dr. Schafter states that the 
veteran demonstrated convergence insufficiency and that her 
only anomalous finding involved her extraocular muscles.  She 
had a tendency for her eyes to move outward, making reading 
difficult.  He stated that his first examination of her was 
in July 1992.  He advised her that the discomfort that she 
was experiencing with the eye could have been worsened by a 
massive head injury.  She informed him that the only accident 
that had occurred was a fall taken in the U.S. Army while in 
basic training.  He stated that it is as likely as not that 
the injury to the head is what is causing the discomfort in 
her eyes.  

A December 2000 VA medical record indicates that the veteran 
reported experiencing right eye pain since a closed head 
injury in 1979 while in the military.  

A December 2000 VA medical record indicates that the veteran 
reported right eye pain which was constant for 13 years.  The 
assessment was right eye pain, possibly referred pain 
associated with convergence insufficiency.  

The preponderance of the evidence indicates that the 
veteran's convergence insufficiency was not manifest in 
service and is unrelated to any incident of service.  

The July 1979 service record of injury and the service 
medical records are probative evidence indicating that 
convergence insufficiency was not manifest in service and is 
unrelated to service.  The veteran's service records dated 
shortly after her fall mention no head injury and they do not 
document complaints of headache or eye pain.  Pertinent 
trauma was specifically denied in 1981.  Additionally, on 
service discharge examination in May 1982, she denied having 
had eye trouble and the only head injury she reported at that 
time was one at age 4.  Moreover, clinical evaluation of her 
head and eyes was normal in May 1982.

Furthermore, an in-service head injury was first reported 
many years after the alleged event, and an in-service head 
injury was not reported in Dr. Schafter's July 1992 treatment 
record.

While Dr. Schafter stated in November 2000 that it is as 
likely as not that the injury to the head is what is causing 
discomfort to the veteran's eyes, he has not provided any 
satisfactory evidence that the veteran injured her head in 
service.  He did not examine the veteran in service and did 
not review her service medical records.  He did not examine 
the veteran until July 1992, and at that time, she reported 
prismatic correction for 2 years.  His November 2000 opinion 
is not satisfactory evidence of in-service convergence 
insufficiency and it does not satisfactorily relate the 
veteran's convergence insufficiency to service.  It is 
outweighed by the July 1979 service record of injury and the 
service medical records, which show no eye injury or 
convergence insufficiency in service.

While the veteran indicated in September 2002 that she had 
had numerous eye problems over the last 20 years due to the 
fall she had in July 1979, she is a layperson who as such is 
incapable of indicating the etiology of convergence 
insufficiency.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992); Grottveit v. Derwinski, 5 Vet. App. 91, 93 (1993).  
Convergence insufficiency is the only eye disability shown 
currently and continuity of convergence insufficiency since 
service is not supported.

The Board concludes that the veteran did not have convergence 
insufficiency in service and that her convergence 
insufficiency is unrelated to service.

The preponderance of the evidence is against the claim and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1991).


ORDER

Entitlement to service connection for residuals of fractured 
right forearm is granted.

Entitlement to service connection for residuals of head 
injury is denied.

Entitlement to service connection for defective vision is 
denied.




REMAND

Back, right hip, right leg, and neck

The veteran denied having or having had back trouble on army 
examination in June 1979.  She fell off of a horizontal 
ladder on a confidence course in July 1979.  In January 1980, 
she complained of thoracic and lumbar back pain and reported 
trauma to her hip at age 14.  Her pelvic crest on the right 
was higher than on the left.  The provisional diagnosis was 
chronic low back pain.  X-rays revealed mild leftward upper 
lumbar rotoscoliosis and normal bony structures of the 
thoracic spine.  

She complained of back pain on post-service evaluations in 
February 1986, April 1988, and December 1989.  Lumbar 
curvature to the right was found in June 1992, when sciatic 
strain was assessed.  She had reported that her hip had 
popped a week beforehand and then she had right hip pain 
radiating to her right leg.  

A private physician in January 1993 felt that she had a 1/2 
inch leg length discrepancy.  Scoliosis of her thoracic spine 
and reversal of the cervical lordosis with loss of 
intravertebral disc space at C5-C6 and C6-C7 are shown in 
April 2003 VA X-rays.

In light of the evidence, a medical examination should be 
conducted.

Accordingly, the case is REMANDED to the agency of original 
jurisdiction (AOJ) for the following action:  

1.  A VA examiner should examine the 
veteran, indicate what caused the lumbar 
scoliosis noted in January 1980, and 
render an opinion as to whether her 
current lumbar, thoracic, and cervical 
problems are related to any incident of 
service.  The examiner should indicate 
whether there is underlying chronic 
disease or injury of the lumbar and/or 
thoracic spine and establish the cause 
of the scoliosis.  The examiner should 
also render an opinion as to what her 
current right hip problem is and whether 
it is related to any incident of 
service.  The examiner should also 
render an opinion as to what the 
etiology of her right leg numbness is 
and whether it is related to any 
incident of service.  The claims folder 
should be made available to the 
examiner.

2.  If the veteran has or can obtain 
relevant evidence, that evidence must be 
submitted by her.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedures.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



